Citation Nr: 1035655	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection of sacralization L-5 and narrowing 
C-5 (claimed as a back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and Robert Baize, Ph. D.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1966.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The RO apparently reopened the claims for service connection and 
denied them on a de novo basis.  Nonetheless, the preliminary 
question of whether a previously denied claim should be reopened 
is a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  Barnett 
v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

In October 2008 and October 2009 the Veteran was provided 
hearings before a Decision Review Officer (DRO) and the Board, 
respectively.  Transcripts of the testimony offered at this 
hearing have been associated with the record.  

In April 2010, the Board requested a specialist medical opinion 
through a Veterans Heath Administration (VHA) directive.  All 
necessary development has been completed and this case is now 
before the Board for adjudication.

The Board notes that the instant claim involves both the lumbar 
and cervical spine.  For obvious reasons shown below, the Board 
has addressed the lumbar spine and cervical spine disabilities in 
separate claims.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  The Veteran's applications to reopen claims for service 
connection of a low back disability and cervical spine disability 
were last denied in a February 2005 rating decision, which he did 
not appeal.

2.  Evidence received since the February 2005 rating decision is 
new and material and raises a reasonable possibility of 
substantiating the claims.

3.  It has been shown by competent and probative evidence that 
the Veteran incurred a low back disability in service.  

4.  It has not been shown by competent and probative evidence 
that the Veteran incurred a cervical spine disability in service 
or that arthritis of the cervical spine manifested to a 
compensable degree within the first post-service year.  


CONCLUSIONS OF LAW

1.  The RO's February 2005 rating decision denying the Veteran's 
applications to reopen claims for service connection of a low 
back and cervical spine disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009). 

2.  New and material evidence has been received since the 
February 2005 rating decision and the claims of entitlement to 
service connection for a low back and cervical spine disability 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  Service connection for a low back disability is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

4.  Service connection for a cervical spine disability is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below as to the 
reopening of the Veteran's claims and the grant of service 
connection for a low back disability, VA's fulfillment of its 
duties to notify and assist need not be addressed at this time in 
regard to those aspects of the claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Any issues involving downstream elements can be 
addressed following the Board's grant of service connection for a 
low back disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the claim of service connection for a cervical 
spine disability, the Board notes that upon receipt of a complete 
or substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, VA is required to notify the appellant of 
the information and evidence not of record that is necessary to 
substantiate the claim.  In the notice, VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and evidence, 
if any, that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Notice should also address the rating criteria and 
effective date provisions that are pertinent to the appellant's 
claim.  Dingess, supra.

The RO provided the appellant pre-adjudication notice by a letter 
dated in May 2006.  Although the notice provided did not address 
either the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Id.

VA has obtained the Veteran's service treatment records, VA 
medical records and Social Security Administration (SSA) records, 
assisted the Veteran in obtaining evidence, afforded the Veteran 
physical examinations, obtained medical opinions as to the 
etiology of his disabilities, and afforded the Veteran the 
opportunity to give testimony before a DRO and the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations and opinions obtained in this case are adequate.  
They were predicated on a substantial review of the record and 
medical findings and considered the Veteran's complaints and 
symptoms.  Accordingly, VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the service 
connection issue addressed in this decision has been met.  38 
C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

New and Material Evidence Claims

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 
7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  The 
only exception would be where evidence presented is either (1) 
beyond the competence of the individual making the assertion or 
(2) inherently incredible.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a 
well-grounded claim).  

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  In the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's applications to reopen his claims for service 
connection of a low back disability and cervical spine disability 
(both now claimed as a back disability) were last considered and 
denied by the RO in a February 2005 rating decision on the 
grounds that new and material evidence had not been received, 
i.e. credible evidence showing diagnosis of a low back disability 
not a constitutional development and evidence showing a nexus 
between service and a cervical spine disability.  The Veteran was 
notified of that decision and of his appellate rights, but did 
not appeal it.  That decision is now final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The Veteran subsequently submitted a 
request to reopen that claim in April 2006.

At the time of the February 2005 rating decision the evidence of 
record consisted of the Veteran's service treatment records, his 
claim, VA medical records, and private medical records.  The RO 
denied the claims on the grounds noted above.

With respect to these claims, new and material evidence has been 
received.  In particular, the Board the opinion of Robert Baize, 
Ph. D. dated in February 2006, in which he states that the 
Veteran had a "back" condition that was incurred in service.  
Accordingly, as this evidence relates to the previously 
unestablished facts necessary to substantiate the claims, the 
claims are reopened.  The underlying claims for service 
connection are addressed below.

Underlying Service Connection Claims

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Congenital or developmental conditions are generally not 
considered personal injuries or diseases and, therefore, 
generally may not be service-connected as a matter of express VA 
regulation. 38 C.F.R. §§ 3.303(c), 4.9 (2009).  There are, 
however, certain limited exceptions to this rule.  For example, 
where during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service connection 
may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).

Service connection may also be granted for chronic disabilities, 
such as arthritis, if such is shown to have been manifested to a 
compensable degree within one year after the Veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran received an enlistment examination in May 1966.  At 
this time clinical evaluation of the spine was normal.  The 
Veteran denied a history of recurrent back pain upon entrance.  
See May 1966 report of medical history.  

His service treatment records contain complaints of pain in the 
cervical and lumbosacral spine following an apparent fall when 
running the obstacle course in basic training in August 1966.  X-
rays taken shortly after the reported fall revealed a congenital 
abnormality of the lumbosacral spine, which was doubted as 
accounting for the complaints of back pain.  X-rays of the 
cervical spine were within normal limits at this time.  
Examination at this time was within normal limits except for a 
decreased left biceps jerk.  The records associated with this 
accident also document that the Veteran had several episodes of 
gross hematuria, as well as persistent low back pain since then.  
See September 1966 urology note.  

In October 1966 the Veteran received a separation examination 
under AFM 39-12.  Clinical evaluation at this time revealed an 
abnormal spine.  Specifically, it was noted that there was pain 
to palpation over the sacrum.  X-rays of the lumbar spine taken 
at this time demonstrated a congenital variant with 
pseudoarthrosis of the right transverse process of L5 with the 
sacrum, with no other significant abnormality noted.   The 
Veteran acknowledged recurrent back pain at this time.  See 
October 1966 report of medical history.  

Shortly after his discharge, the Veteran was provided VA 
examinations in September 1967 and February 1970.  The September 
1967 examination report documented the reported history of back 
injury, as well as complaints of neck pain, but found no 
residuals of an injury to the lumbosacral or cervical spine.  It 
did, however, note sacralization of the last lumbar vertebra on 
the right as a congenital deformity.  The February 1970 
examination report documents minimal narrowing at the 5th 
cervical interspace without appreciable bone reaction.

Of record is a November 1970 letter from J.W.T., M.D.  In this 
letter, Dr. T. notes that he spent a great deal of time with the 
Veteran trying to piece together his long complicated history and 
evaluate his present condition.  He related that "[t]here was no 
question that the type of injury that he describe[d] could flare 
up his back, which had a pre-existing congenital defect called a 
sacralization of the 5th lumbar."  

Of record is a January 1971 letter from D.P., M.D., a urologist, 
to Dr. T.  This letter documents a history of the Veteran having 
had hematuria in 1966 related to the in-service fall.  Dr. P. 
notes that the injury appeared to be to his back.  Dr. P. 
concluded that the Veteran at some time had a mild case of 
nephritis with some kidney damage resulting in the urinary 
sediment picture at the present time.  He assessed "latent 
nephritis."  

In a subsequent letter authored by Dr. T. dated in February 1971, 
he noted that he was asked to "define [his] feelings insofar as 
the relationship of the injury ... to the subsequent continuation 
of symptoms" the Veteran then demonstrated.  Dr. T. concluded 
that considering his history of the accident, the X-ray findings 
of a sacralization of the 5th lumbar vertebra, and his subsequent 
residual symptomatology "[he] would say yes."  He explained 
that he felt the accident did "flare up his back and produce the 
irritation that is resulting in residual back pain and secondary 
muscle tension syndrome."   

A review of the record also documents a history of a motor 
vehicle accident in January 1987.  It is noted that the Veteran 
has reported neck symptoms dating to this accident.  See June 2, 
1989, report of David P. Tempest, M.D.  Apparently, the Veteran 
also sustained an injury to his low back from this accident.  See 
September 10, 1990, note from Charles W. Freeman, Ph.D.  

Of record is an October 1991 report of MRI from D. Zunkel, M.D.  
This report documents a history of a neck injury 7 years prior 
with pain and weakness involving the right extremity.  This 
report documents an impression of a normal MRI of the cervical 
spine.  

A February 1997 letter from the VA arthritis clinic documents a 
complaint of chronic arthralgias and myalgias since 1966.  On 
examination there was no evidence of acute or chronic arthritis, 
but multiple tender points along the neck and low back were noted 
bilaterally.  Fibromyalgia was assessed, the cause of which was 
unknown, including as due to the 1966 in-service fall.

In furtherance of substantiating his claims, the Veteran 
submitted an opinion from Dr. Baize dated in February 2006.  In 
this and other opinions Dr. Baize relates that the Veteran 
current "conditions" are attributable to in-service events.  
Dr. Baize noted the Veteran's report of an August 1966 in-service 
fall resulting in back pain.  Dr. Baize did not address the 
aforementioned motor vehicle accident.

In October 2008 the Veteran was provided a hearing before a DRO.  
At this hearing, the Veteran offered a history of in-service 
injury to his back, as described above where he fell on the 
obstacle course on to some rocks.  He also related that he "hit 
hard enough on [his] back that it tore the tissue of [his] 
kidneys."  He noted that he had a good back when he was admitted 
to the service, but that since the injury he had low back 
difficulties.  

In June 2009 the Veteran was afforded a VA examination of the 
spine.  This examination resulted in a diagnosis of degenerative 
arthritis of the cervical and thoracic spine, but not any 
diagnosis pertaining to the lumbar spine because X-ray findings 
were within normal limits.  The examiner found that the changes 
of the upper back and "neck spine" and "lack of changes" in 
the low back did not correlate with the complaints of low back 
pain at the time of the described August 1966 in-service injury.

In October 2009 the Veteran testified at a Board hearing.  At 
this hearing he offered a history of an in-service fall.  He 
offered a similar history as noted above, but also claimed that 
at the time he landed on the rocks that he hit not only his low 
back, but also his neck.  The Veteran's representative 
highlighted the fact that if the Veteran had fallen hard enough 
to injure his kidneys, then surely he fell hard enough to hurt 
his back.  

In furtherance of substantiating the Veteran's claims, the Board 
obtained a VHA opinion dated in June 2010.  This opinion notes an 
assessment of decrease in C5-C6 interspace, indicating 
degenerative changes of the cervical spine, as well as decrease 
in the size of the L5-S1 disc space and changes compatible with 
degenerative disease, as well as minimal anterolisthesis of L3-
L4.  Yet, no "clear" congenital defects of the lumbar spine 
could be identified.  The doctor that authored this opinion 
concluded that these "changes and symptoms described above did 
not appear to be related to the injury described during service" 
and that they were "relatively common findings in the general 
population, and causality from, or 'connection' to, the mentioned 
injury is not likely."

Resolving the benefit of the doubt in the Veteran's favor, the 
Board finds that the Veteran incurred a low back disability in 
service.  Although a congenital defect was observed by examiners 
in-service, and shortly following service, it is notable that the 
Veteran was presumed sound upon entrance, and that recent medical 
evidence failed to reveal findings of a congenital defect.  In 
fact, in the VHA opinion recently obtained, the physician 
specifically found that he could identify no clear congenital 
defect of the lumbar spine.  38 U.S.C.A. § 1111 (West 2002).  The 
Veteran has maintained having had constant back pain since this 
injury, and his records reflect this history.  Moreover, shortly 
after service, in February 1971, Dr. T. felt that the in-service 
accident resulted in irritation, residual pain and secondary 
muscle tension syndrome.  The Board notes that this examiner also 
determined that the Veteran had a preexisting congenital defect; 
however, whether or not it was accepted that he had a congenital 
defect, it is clear that Dr. T. felt that the Veteran's in-
service fall resulted in a super-imposed injury that was 
responsible for his chronic complaints.

The Board recognizes that the Veteran apparently hurt his back 
again following service; however, there is persuasive evidence of 
record establishing an in-service injury and chronic symptoms 
thereafter.  Taking into account such evidence, as well as both 
the favorable and unfavorable opinions of record, all of which 
appear to be based upon an accurate history, the Board finds that 
the evidence is in equipoise.  Accordingly, service connection 
for a lumbar spine disability is granted.  Gilbert, supra.

As to the claimed cervical spine disability, the Board notes 
that, although the Veteran's service treatment records mention a 
complaint of neck pain following the documented fall, no 
abnormalities thereof were noted on contemporaneous examination.  
Moreover, upon discharge only pain to palpation in the sacrum was 
noted.  The 1967 VA examination revealed complaints of neck pain 
since his in-service injury; however, accompanying x-rays of the 
cervical spine were negative.  The Board recognizes that x-rays 
obtained during the February 1970 VA examination did show minimal 
narrowing of the 5th cervical interspace without appreciable bone 
reaction; however, approximately three years had already passed 
since separation, and, as noted, earlier x-rays in 1967 were 
found to be completely negative.  

Significantly, no further complaints of pain or other symptoms in 
the neck appear to be documented until after the Veteran 
sustained a post-service neck injury in an accident in 1987.  
Significantly, on several occasions after that accident, he 
consistently reported pain in his neck only since that injury.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than history 
as reported by the Veteran).  Given the occasions on which he 
denied any history of neck pain prior to that accident, even 
while contemporaneously reporting a history of low back problems 
since his in-service injury, the Board finds the Veteran's 
current assertions of continuing neck pain since his in-service 
injury lacking in credibility.  As noted, the Board is cognizant 
that the Veteran did complain of neck pain in service and on 
several occasions shortly thereafter.  However, given the absence 
of further complaints for over a decade following his 1970 VA 
examination, and the occasions on which he denied any history of 
neck pain following the accident in 1987, even while 
contemporaneously reporting that he had a history of low back 
complaints since service, Board concludes that his neck 
complaints essentially resolved until the accident in 1987.  In 
this case, as in any other case, it remains the duty of the Board 
as the fact finder to determine credibility in any number of 
contexts, whether it has to do with testimony or other lay or 
other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Having found any assertion of a continuity of 
symptomatology in the neck since service not credible, the Board 
notes that the Veteran is not otherwise competent to relate any 
current disability of the cervical spine to his in-service fall.

As to the Dr. Baize's opinion, the Board notes that it is unclear 
the extent to which it was intended to include disability of the 
cervical spine.  To the extent that Dr. Baize's opinion can be 
viewed as relevant to this issue, it is likewise lacking in 
probative value because it is based on an inaccurate history, 
i.e. the Veteran's reported history, which the Board finds 
lacking in credibility.  As noted, while there is substantial 
evidence of the Veteran having a history of chronic low back 
problems since his in-service injury, the Board notes that such a 
history is lacking with respect to the cervical spine.  In fact, 
it appears that the Veteran's history of chronic neck problems 
began with an accident in 1987.  Although the Board may not 
disregard a medical opinion solely on the rationale that a 
medical opinion was based on a history given by a veteran, it may 
do so when a medical opinion that is based on facts provided by a 
veteran that have been found to be inaccurate.  See Kowalski v. 
Nicholson, 19 Vet.App. 171 (2005).  

Entitlement to a cervical spine disability is not established.  
Other than the Veteran's reported history and Dr. Baize's 
opinion, there is no otherwise credible, probative or competent 
evidence suggesting that any current disability of the cervical 
spine is related to service.  VA examination has not attributed 
any cervical spine disability to service and neither has the June 
2010 VHA opinion.  Accordingly, the benefit-of-the-doubt rule is 
inapplicable and the claim must be denied.  Gilbert, supra.

The Board also notes that there appears no clinical evidence 
pertaining to arthritis of the cervical spine dated within the 
first post-service year.  It is thus impossible for the Board to 
ascertain whether arthritis manifested to a compensable degree 
within this period.  Accordingly, the presumptive regulations are 
not for application.  38 C.F.R. §§ 3.307, 3.309.

ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a low back disability 
and the claim is reopened.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a cervical spine 
disability and the claim is reopened; to this extent only is the 
appeal granted.

Entitlement to service connection for a low back disability is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.

Entitlement to service connection for a cervical spine disability 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


